Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 29 recites the limitation "the electronic communication generated " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 has similar deficiencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 28, 31, 33, 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dione US2005/0190053.
Regarding Claim 21, Dione discloses a method for notifying one or more recipients of an emergency by an emergency management system (EMS), the method comprising: 
detecting an emergency associated with a user identifier; ([0071, 0100] Dione teaches of determining a user identifier (physical location/physical ailment) during an emergency event; wherein, the emergency events relate to fire, earthquake, chemical spill or a heart attack)
obtaining emergency data associated with the emergency; (In one example, Dione teaches in [0100] of using different types of detectors for detecting the emergency event and obtaining various information about occupants/users.  Emergency data can also include a user identifier (e.g. user location));
determining an appropriate notification procedure to be executed for the emergency based on the emergency data, wherein the notification procedure defines a pathway of execution based at least in part upon input received from the one or more recipients; and (in [0090, 0093] and in relation to Fig. 3, Dione teaches of using a notification procedure to be executed during the emergency based on the input received the one or more recipients; in [0104] and in relation to E2 of Fig. 3, a user indicates (inputs) his/her status);
executing the appropriate notification procedure to initiate communication with the one or more recipients (based on the notification procedure of Figs. 3-4, communication (directions) is provided to the user via a responder or a status system ([0105, [0109], E4/E10 of Fig. 4).
Regarding Claim 28, Dione disclosures in fig. 2. and ¶77 reads on wherein the one or more recipients are specified by the notification procedure.
Regarding Claim 31, Dione disclosures in fig. and ¶100  reads on wherein the appropriate notification procedure 1s determined using at least one of the user identifier, a location associated with the emergency, or an emergency type associated with the emergency comprised within the set of emergency data associated with the emergency.
Regarding Claim 33, the limitations are analogous to the limitations of claim 21, thus similarly rejected as claim 21 .
Regarding Claim 39, it is analogous to claim 31,  thus rejected on similar grounds. 
Allowable Subject Matter
Claims 22-27,34-38,40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685